DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s response to the last Office Action, filed on 12/22/2020 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.
Rejection under 35 USC 112 first paragraph is maintained in view of amendments. See detailed analysis below.
Double patenting rejection is maintained.

Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive.
Regarding claims 18 and 24 the Feuerlein reference is applied to the claims in view of the newly amended claim limitations.
In the field of CT systems Feuerlein teaches that said gantry is configured to enclose the detector system and the source system within a single volume (See Fig. 3 and ¶ 0073.) 

Regarding arguments directed to discriminating portions of a subject due to a first and second images acquired at different times, Examiner finds that Seppi pg. 3, ¶ 0030, teaching acquiring plurality of image data at both energy levels, each at a different times, “as the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels.” ¶ 0030 further specifies that the two image data are captured at different times in quick succession.
Applicant argues that Seppi does not teach reconstructing a model and discriminating portions of a subject using first and second image data, each of a different power level. Examiner disagrees and notes that Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to exploit a difference in absorption between the two energy levels after injection of a contrast agent. The fact that this discrimination is 
Regarding arguments directed to the rejection under 35 USC 112 first paragraph Examiner respectfully points Applicant to the rejection below which discusses the original disclosure in the specification and the way in which support is lacking in the recent amendments.
Regarding claims 1, 7, 8, 15, 16, 18, 21 and 24 see updated detailed analysis below where newly amended language is included and addressed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,769,912 and claims 1-30 of 9,807,860. Although the claims at issue are not identical, they are not patentably distinct from each other:

providing a first power source to power a single x-ray source tube with a first power characteristic to emit x-rays to acquire a first image data relative to a first selected position for acquisition of a first image data; (claim 1)
providing a second power source to power the single x-ray source tube with a second power characteristic different from the first power characteristic to emit x-rays to acquire a second image data relative to the first selected position; (claim 1)
providing a moving system to move the single x-ray source tube during the acquisition of the first image data and the second image data; and (claim 1)
providing a processor to execute instructions to reconstruct a single three-dimensional model of at least a portion of a subject based on the acquired first image data and the second image data; (claim 1)
wherein the first power characteristic is selected to be at least one of a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA; (claim 1)
wherein the second power characteristic is selected to be at least one of a second voltage that is about 40 kV to about 60 kV different than the first voltage and a second amperage that is about 20 mA to about 150 mA different than the first amperage (claim 1)
wherein discrimination of selected portions of the subject is based on the first power characteristic and the second power characteristic. (claim 1)
Remaining claims are rejected similarly as are those of US Pat. No. 9,807,860.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/797,429 and claims 1-20 of 15/823,031. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 15/823,031 discloses a method of acquiring image data with an imaging system (claim 1), comprising: 
providing a first power source to power a single x-ray source tube with a first power characteristic to emit x-rays to acquire a first image data relative to a first selected position for acquisition of a first image data; (claim 1)
providing a second power source to power the single x-ray source tube with a second power characteristic different from the first power characteristic to emit x-rays to acquire a second image data relative to the first selected position; (claim 1)
providing a moving system to move the single x-ray source tube during the acquisition of the first image data and the second image data; and providing a processor to execute instructions to reconstruct a single three-dimensional model of at least a portion of a subject based on the acquired first image data and the second image data; (claim 1)
wherein the first power characteristic is selected to be at least one of a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA; (claim 11)
wherein the second power characteristic is selected to be at least one of a second voltage that is about 40 kV to about 60 kV different than the first voltage and a 
Remaining claims are rejected similarly as are those of US Pat. No. 15/797,429.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claim 15 introduces new subject matter which is not supported by the original disclosure: The original filing in the parent of this Continuation did not .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 9, 15-17 and 19-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant).
Regarding claim 1, Seppi discloses a method of acquiring image data with an imaging system (¶ 0026 teaches CT acquisition), comprising: 
providing a first power source to power a single x-ray source tube with a first power characteristic to emit x-rays to acquire a first image data relative to a first selected position for acquisition of a first image data of a subject; (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels.” Tube is taught at ¶ 0043.)
providing a second power source to power the single x-ray source tube with a second power characteristic different from the first power characteristic to emit x-rays to acquire a second image data relative to the first selected position of the subject; (As above, Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to acquire respective images.)
providing a moving system to move the single x-ray source tube relative to the subject during the acquisition of the first image data and the second image data; and (As above, pg. 3, ¶ 0030 teaches that the assembly rotates about the subject, ¶ 0043 teaches that this includes the tube.)
providing a processor configured to execute instructions to reconstruct a single three-dimensional model that represents at least a portion of the subject based on the acquired first image data and the second image data; (¶ 0068 and 0069 teach volumetric reconstruction. ¶ 0035 teaches how reconstruction is accomplished via the 
wherein a first selected portion of the subject is operable to be discriminated from a second selected portion of the subject within the single three-dimensional model due at least to the first image data acquired with the first power characteristic and the second image data acquired with the second power characteristic; (Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to exploit a difference in absorption between the two energy levels. ¶ 0035 further describes how this difference is used in discriminate selected portions of the subject.)
Seppi does not expressly teach the remaining limitations. 
In the field of dual energy medical imaging Rappoport teaches the first power characteristic is selected to be at least one of a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA and wherein the second power characteristic is selected to be at least one of a second voltage that is about 40 kV to about 60 kV different than the first voltage and a second amperage that is about 20 mA to about 150 mA different than the first amperage. (Rappoport Pg. 3, ¶ 0040, “For the dual-energy measurements, technique factors of about 60 mA at 130 kVp (i.e., the first power source) and about 30 mA at 80 kVp (i.e., the second power source) were chosen.”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a power source according to the claimed specifications. One skilled in the art would have been motivated to include these previously chosen power specifications in order for the imaging to be compatible 
Regarding claim 2, the above combination discloses the method of claim 1, further comprising: positioning the movable single x-ray source tube in a housing. (Seppi pg. 2, ¶ 0024, teaches a gantry which houses the x-ray source assembly)
Regarding claim 4, the above combination discloses the method of claim 1, further comprising: providing controls to move at least one of the movable single x-ray source tube or the housing during acquiring the first image data and the second image data. (Seppi ¶ 0026 teaches a control 40 to control the gantry rotation.)
Regarding claim 5, the above combination discloses the method of claim 1, further comprising: acquiring the first image data and the second image data based on and of a selected physiological event of the subject, wherein the first image data and the second image data are separated to generate different models of the subject. (Seppi ¶ 0027 teaches synchronizing gating based on physiological event “motion signal representative of a physiological movement of the patient 16 can be used to predictively gate an operation of the x-ray source assembly 20 such that image data can be generated at prescribed phase(s) or prescribed amplitude range(s) of a physiological 
Regarding claim 6, the above combination discloses the method of claim 5, further comprising: gating the acquisition of the first image data and the second image data relative to the first selected position at both the first power characteristic and the second power characteristic to acquire the first image data and the second image data at the selected physiological event of the subject. (As above, Seppi ¶ 0027 teaches synchronizing gating for a first and second image acquisition based on physiological event.)
Regarding claim 9, the above combination discloses the method of claim 1, wherein providing the processor configured to execute instructions to reconstruct the single three-dimensional model of at least the portion of the subject based on the acquired first image data and the second image data includes reconstructing the single three dimensional model based on a difference of the first image data at the first power characteristic including a first x-ray absorption or x-ray scatter in the subject and the second image data at the second power characteristic including a second x-ray absorption or x-ray scatter in the subject. (Seppi ¶ 0030 teaches emitting x-rays at first and second power levels to exploit a difference in absorption between the two energy levels. ¶ 0035 further describes how this difference is used in imaging. ¶ 0051 teaches using two voltage supply sources to power the system at these two energy levels.)
Regarding claim 15, the above combination discloses the method of claim 1, providing the processor configured to execute instructions to reconstruct the single three-dimensional model of at least the portion of the subject further includes;

determining an amount of movement of the single x-ray tube between the acquisition of the first image data and the second image data and interpolating to reconstruct the single three-dimensional model based on the amount of movement of the single x-ray tube by the moving system between when the first image data with the first power source and the second image data with the second power source was acquired. (Seppi pg. 4, ¶ 0034, “if first image data are generated at gantry angles=15° and 25° (measured from an arbitrary reference) using radiation at the first energy level, and second image data are generated at gantry angle=20° using radiation at the second energy level, then the first image data generated at gantry angles 15° and 25° can be processed (e.g., averaged, or interpolated) to obtain modified first image data that correspond to a gantry angle of 20°.” Seppi teaches interpolating between two images at a first power to arrive at an image representing data directly between the two, in order at align with an image of a second power also directly between the two. This occurs based on the determined amount of movement between the two energy levels.)
Regarding claim 16, the above combination discloses the imaging system to acquire image data (see rejection of claim 1), comprising: 
a source system including, a single x-ray source tube, a first power system having a first power characteristic to power the single x-ray source tube to emit x-rays relating to the first power characteristic operable to have a first voltage and amperage, wherein the first power characteristic is selected to be at least one of a first voltage of 
a second power system having a second power characteristic to power the single x-ray source tube to emit x-rays relating to the second power characteristic operable to have a second voltage and amperage, wherein the second power characteristic is selected to be at least one of a second voltage that is about 40 kV to about 60 kV different than the first voltage or a second amperage that is about 20 mA to about 150 mA different than the first amperage; and (see rejection of claim 1)
wherein the source system is configured to be operated to switch between the first power system and the second power system to power the single x-ray source tube to emit the x-rays relating to the first power characteristic or emit the x-rays relating to the second power characteristic; (see rejection of claim 1 and Seppi ¶ 0030)
a detector system positioned to detect the x-rays relating to the first power characteristic to acquire a first image data and the x-rays relating to the second power characteristic emitted from the single x-ray source tube and a second image data; (see rejection of claim 1 and Seppi ¶ 0024)
a processor to execute instructions to reconstruct a single three-dimensional model of at least a portion of a subject based on the detected x-rays relating to the first power characteristic and the x-rays relating to the second power characteristic emitted from the single x-ray source tube, wherein the reconstruction of the single three-dimensional model is based on a segregation of time based on the gating system that gates the acquisition of the first image data and the second image data; (see rejection of claim 1 and Seppi ¶ 0082. As above, pg. 3, ¶ 0030, “As the gantry 12 rotates about 
a gating system configured to gate acquisition of the first image data and the second image data; (See rejection of claim 5.)
wherein the source system and the detector system are configured to be positioned at a plurality of selected positions relative to at least the portion of the subject. (see rejection of claim 1 and Seppi’s teaching of rotating the gantry about the subject.)
Regarding claim 17, the above combination discloses the system of claim 16, further comprising: 
a control system included to control movement of the detector system and the source system; (Seppi ¶ 0026 teaches a control 40 to control the gantry rotation.)
wherein the detected x-rays relating to the first power characteristic are a first image data; (see rejection of claim 1)
wherein the detected x-rays relating to the second power characteristic are a second image data; (see rejection of claim 1)
 wherein the control system is configured to move the detector system and the source system to the plurality of selected positions relative to at least the portion of the subject to acquire a plurality of first image data and a plurality of second image data. (As above, pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels” 
Regarding claim 19, the above combination discloses the system of claim 17, further comprising: a pump operable to inject a contrast agent into the at least the portion of the subject, wherein the image data is gated relative to an operation of the pump. (Seppi Pgs. 2-3, ¶ 0028, “The contrast agent can be administered with a mechanical power injector.” Also see Seppi, ¶ 0030, “After a prescribed time (e.g., 150 seconds) measured from the point of contrast injection has lapsed, the gantry 12 then rotates about the breast 18 to generate two sets of image data (Step 204).”)
Regarding claim 20, the above combination discloses the system of claim 17, wherein the control system is operable to gate an image data acquisition and the movement of the detector system and the source system based on an injection time of a contrast agent into the subject. (As above, Seppi, ¶ 0030, “After a prescribed time (e.g., 150 seconds) measured from the point of contrast injection has lapsed, the gantry 12 then rotates about the breast 18 to generate two sets of image data (Step 204).”)
Regarding claim 21, the above combination discloses the method of acquiring image data with an imaging system (See rejection of claim 1), comprising: 
powering a single x-ray source tube with a first power source at a first power characteristic that is selected to be of a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA, wherein the single x-ray source tube is configured to emit first x-rays based on the first power characteristic to acquire a first image data; (see rejection of claim 1) 

controlling an assembly of the first power source, second power source, single x-ray source tube with a detector to move around the subject during the acquisition of the first image data and the second image data; (see rejection of claim 1) 
injecting a contrast agent into the subject at least prior to the acquisition of the first image data and the second image data; (see rejection of claims 1 and 19)
and operating a processor to execute instructions to reconstruct a single three-dimensional model of at least a portion of a subject based on the acquired first image data and the second image data, based on knowing a first time when the first power source is used to acquire the first image data as opposed to a second time when the second power source is powered to acquire the second image data to identity or segregate deterrent features being imaged.. (See rejection of claim 1. As above, Seppi pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels” acquiring plurality of image data at both energy levels, each at a different times. ¶ 0030 specifies that the two image data are captured at different times in quick succession.)
claim 22, the above combination discloses the method of claim 21, further comprising: displaying the single three-dimensional model with a display device. (Seppi ¶ 0026)
Regarding claim 23, the above combination discloses the method of claim 21, further comprising: acquiring a plurality of the first image data and a plurality of the second image data; wherein operating the processor to execute instructions to reconstruct the single three-dimensional model of at least the portion of the subject is based on the acquired plurality of the first image data and the plurality of the second image data, wherein the first image data or the second image data is operable to illustrate a surrounding tissue relative to a vasculature of the subject. (see rejection of claim 1 and Seppi ¶ 0035 which illustrates surrounding tissue in one of the two volumetric images and the contrast agent plus vasculature in the other image.)

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant) and Bertolina (U.S. Pat. Appl. Pub. 2008/0285722; provided by Applicant).
Regarding claim 3, the above combination discloses the method of claim 2, but not the remaining limitations.
In the field of imaging apparatuses with attached gantries, Bertolina teaches connecting the housing to a mobile cart operable to move the housing from a first room to a second room. (Fig. 1)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to a cart with wheels for allowing .

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant) and Montagnat (“Globally constrained deformable models for 3D object reconstruction”; provided by Applicant).
Regarding claim 7, the above combination discloses the method of claim 1 wherein the first image data is two-dimensional and the second image data is two-dimensional (As above, Seppi ¶ 0030 teaches emitting x-rays at first and second power levels (first and second image data) to exploit a difference in absorption between the two energy levels. ¶ 0030 and 0035 teach that these are two-dimensional image data.), including the processor to execute instructions for reconstructing the single three-dimensional model of at least the portion of the subject based on the acquired first image data and the second image data to illustrate one of a first phase or a second 
In the field of CT image reconstruction Montagnat teaches performing an algebraic iterative technique to alter a theoretical formed model of the subject. (Both the deformable model framework described as free-form deformation (abstract and pg. 174, section 1.1) and the non-rigid registration framework (abstract and pg. 175, section 1.2) as well as Montagnat’s own model (pg. 175, section 2) all meet the above limitations of the iterative reconstruction model.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to use a reconstruction model which iteratively alters a theoretical template. The prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Montagnat continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of including the functionality from a well-known and widely performed reconstruction technique in CT imaging. Although Seppi and the above combination do not expressly disclose this reconstruction method, iterative CT reconstruction as described is a widely-practiced technique and substituting it with Seppi’s reconstruction would not produce an unexpected result.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport .
Regarding claim 8, the above combination discloses the method of claim 7, further comprising gating the acquisition to the first image data and the second image data relative to the first selected position at both the first power characteristic and the second power characteristic to acquire the first image data and the second image data at selected time intervals, but does not expressly teach the remaining limitations (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels.”)
In the field of dual-energy CT systems Licato teaches selecting the first phase to be an arterial structure and the second phase to be a venous structure. (Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Seppi’s system to include reconstructing separate venous and arterial models in separate phases of contrast agent propagation. Seppi already teaches reconstructing based on separate physiological phases. Licato explicitly teaches doing so for venous and arterial phases. One skilled in the art would have been .

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant) and Licato (U.S. PG Pub. 2010/0128942).
Regarding claim 12, the above combination discloses the method of claim 9, wherein providing the processor configured to execute instructions to reconstruct the single three-dimensional model of at least the portion of the subject includes illustrating both a first phase and a second phase as separate anatomical portions of the subject. (see rejection of claim 8 for combination in view of Licato teaching separate venous and arterial structures.)

Claims 18 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant) and Feuerlein (U.S. PG Pub. 2008/0306381).
claim 18, the above combination discloses the system of claim 16, further comprising: a gantry configured to enclose the detector system and the source system (See Seppi Fig. 1A and Seppi pg. 2, ¶ 0024, teaches a gantry which houses the x-ray source assembly and detector); wherein the detector system and the source system are operable to move around at least the portion of the subject within the gantry. (See rejection of claim 1.)
In the field of CT systems Feuerlein teaches that said gantry is configured to enclose the detector system and the source system within a single volume (See Fig. 3 and ¶ 0073)
It would have been obvious to one of ordinary skill in the art to have combined the above combination's CT system with Feuerlein’s CT system (which teaches using a gantry which encloses the detector system and the source system within a single volume). Seppi teaches a gantry which houses a source and detector, but not in such a way that they are both enclosed within a single volume. Feuerlein teaches a well-known and widely-used CT design in which the detector system and the source system within a single ring-shaped enclosure. The combination constitutes the repeatable and predictable result of simply applying Feuerlein’s teaching here. This is not considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 24, the above combination discloses the method of claim 21, further comprising: moving the assembly within a gantry that substantially surrounds at least the portion of the subject; wherein moving the assembly of the first power source, 

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant) and Johnson (“Material differentiation by dual energy CT: initial experience”).
Regarding claim 25, the above combination discloses the method of Claim 1, wherein the first power characteristic is a voltage of about 75 kV and an amperage of about 50 mA and the second power characteristic is a voltage of 125 kV and an amperage of about 20 mA. (Rappoport Pg. 3, ¶ 0040, “For the dual-energy measurements, technique factors of about 60 mA at 130 kVp (i.e., the first power source) and about 30 mA at 80 kVp (i.e., the second power source) were chosen.” Examiner notes that as per MPEP § 2144.05 (I) a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Additionally there is no evidence indicating that the example voltage and amperage parameters given in ¶ 0027 of the specification and claim 25 are critical to the invention. See MPEP MPEP § 2144.05 (II) (A).)

It would have been obvious to one of ordinary skill in the art to have combined the above combination's dual energy CT system with Johnson's dual energy CT system (which teaches using a lower tube current for the higher tube voltage). Rappoport teaches a similar range of voltages and amperages as the claims in a dual energy CT system. A prima facie case for obviousness exists when claimed amounts are similar to prior art amounts, see MPEP § 2144.05 (I) as described above. Johnson adds the teaching of using a higher tube current for the lower tube voltage to compensate for the lower photon output and to stay within CT dosage requirements (teaching a 3:1 amperage ratio, similar to the prior art's 2.5:1 ratio). The combination constitutes the repeatable and predictable result of simply using Johnson's dual energy CT teachings here. This is not considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661